Exhibit 10.1

This Voting Agreement dated as of July 23, 2012 (this “Agreement”), is made and
entered into by and among the Estate of William Polk Carey (the “Estate”) and W.
P. Carey & Co., Inc., a wholly-owned corporation of the Estate (“HoldCo,” and
collectively with the Estate, the “Stockholders”), W. P. Carey and Co. LLC, a
Delaware limited liability company (“W. P. Carey”), and, upon the completion of
the W. P. Carey Conversion (as hereinafter defined), W. P. Carey Inc., a
Maryland corporation and a wholly owned subsidiary of W. P. Carey (“NewCo REIT,”
and together with W. P. Carey, the “Company”).

WHEREAS, W. P. Carey and NewCo REIT have entered into an Agreement and Plan of
Merger (as the same may be amended from time to time, the “Conversion
Agreement”), providing for, among other things, the merger of W. P. Carey with
and into NewCo REIT (the “W. P. Carey Conversion”), with NewCo REIT succeeding
to and continuing to operate the existing business of W. P. Carey;

WHEREAS, W. P. Carey, NewCo REIT, Corporate Property Associates 15 Incorporated,
a Maryland corporation (“CPA15”), CPA 15 Holdco, Inc., a Maryland corporation
and wholly-owned subsidiary of CPA15 (“CPA 15 Holdco”), CPA 15 Merger Sub Inc.,
an indirect subsidiary of NewCo REIT (“Merger Sub”), and, for the limited
purposes set forth therein, Carey Asset Management Corp. and W. P. Carey & Co.
B.V., each a subsidiary of W. P. Carey, have entered into an Agreement and Plan
of Merger (as the same may be amended from time to time, the “Merger
Agreement”), providing for, among other things, the merger (the “Merger,” and
together with the W. P. Carey Conversion, the “Transactions”) of CPA 15 Holdco
with and into Merger Sub, with Merger Sub surviving the merger as an indirect
subsidiary of NewCo REIT and CPA15 being a direct subsidiary of Merger Sub;

WHEREAS, the consummation of the Transactions is subject to certain conditions,
including approval by the shareholders of W. P. Carey of both the W. P. Carey
Conversion and the Merger;

WHEREAS, W. P. Carey has agreed to repurchase (the “Share Repurchase”) certain
listed shares, no par value, of W. P. Carey (“W. P. Carey Listed Shares”) and
shares of common stock, par value $0.001 per share, of NewCo REIT (“NewCo Common
Stock” and, together with W. P. Carey Listed Shares, “Company Common Stock”)
beneficially owned by the Stockholders; and

WHEREAS, in exchange for W. P. Carey and NewCo REIT agreeing to the Share
Repurchase, each Stockholder is willing to make certain representations,
warranties, covenants and agreements with respect to the shares of Company
Common Stock beneficially owned by such Stockholder and as set forth below such
Stockholder’s signature on the signature page hereto (the “Original Shares” and,
together with any additional shares of Company Common Stock pursuant to
Section 7 hereof, the “Shares”).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Definitions.

For purposes of this Agreement, capitalized terms used and not defined herein
shall have the respective meanings ascribed to them in the Merger Agreement as
in effect on the date hereof.

 

2. Representations of the Stockholders.

Each Stockholder represents and warrants to each of W. P. Carey and NewCo REIT
that:

 

  (a) Other than as set forth on Schedule 2(a), (i) each Stockholder owns
beneficially (as such term is defined in Rule 13d-3 under the Exchange Act) all
of its Original Shares free and clear of all Liens, and (ii) except pursuant
hereto, the Share Purchase Agreement (the “Share Purchase Agreement”) and the
Registration Rights Agreement (the “Registration Rights Agreement”) entered into
by the parties hereto on the date hereof, there are no options, warrants or
other rights, agreements, arrangements or commitments of any character to which
such Stockholder is a party relating to the pledge, disposition or voting of any
of its Original Shares and there are no voting trusts or voting agreements with
respect to its Original Shares.

 

  (b) Each Stockholder does not beneficially own any shares of Company Common
Stock other than (i) the Original Shares and (ii) any options, warrants or other
rights to acquire any additional shares of Company Common Stock or any security
exercisable for or convertible into shares of Company Common Stock, set forth on
the signature page of this Agreement (collectively, “Options”).

 

  (c) Each Stockholder has full power and authority and legal capacity to enter
into, execute and deliver this Agreement and to perform fully such Stockholder’s
obligations hereunder (including the proxy described in Section 4(b) below).
This Agreement has been duly and validly executed and delivered by each
Stockholder and constitutes the legal, valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms.

 

  (d) None of the execution and delivery of this Agreement by each Stockholder,
the consummation by such Stockholder of the transactions contemplated hereby or
compliance by such Stockholder with any of the provisions hereof will conflict
with or result in a breach, or constitute a default (with or without notice of
lapse of time or both) under any provision of, any trust agreement, loan or
credit agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument or Law applicable to such Stockholder or to such Stockholder’s
property or assets.

 

  (e) No consent, approval or authorization of, or designation, declaration or
filing with, any Governmental Entity or other Person on the part of each
Stockholder is required in connection with the valid execution and delivery of
this Agreement.

 

  (f) There is no litigation pending against or, to the knowledge of each
Stockholder, threatened against or affecting, such Stockholder or its Original
Shares at law or in equity that could reasonably be expected to impair or
adversely affect the ability of such Stockholder’s obligations hereunder.

 

- 2 -



--------------------------------------------------------------------------------

  (g) Each Stockholder understands and acknowledges that W. P. Carey and NewCo
REIT have agreed to the Share Repurchase in reliance upon such Stockholder’s
execution and delivery of this Agreement and the representations and warranties
of such Stockholder contained herein.

 

3. Exemption from Stock Ownership Limits.

 

  (a) The obligations of the Stockholders contained in this Agreement are
conditioned upon and subject to receipt by the Estate from the board of
directors of NewCo REIT of an executed non-waivable exemption for the Estate to
beneficially own up to eighteen percent (18%) of the aggregate outstanding
shares of NewCo REIT or any other outstanding class or series of NewCo REIT’s
stock. W. P. Carey and NewCo REIT shall cause such exemption to be executed and
delivered to the Estate as expeditiously as reasonably practicable and in any
event prior to the consummation of the Merger and such exemption shall be in
accordance with Section 6.2.6 of the charter of NewCo REIT attached as an
exhibit to Amendment No. 3 to Form S-4 filed on June 28, 2012.

 

  (b) W. P. Carey and NewCo REIT understand and acknowledge that the Estate has
agreed to this Agreement in reliance upon their agreement to cause the execution
and delivery of the exemption described in Section 3(a) above.

 

4. Agreement to Vote Shares; Irrevocable Proxy.

 

  (a)

Each Stockholder agrees during the term of this Agreement to vote its Shares,
and to cause any holder of record of its Shares to vote the Shares, or to
execute a written consent with respect to the Shares if stockholders of W. P.
Carey or NewCo REIT are requested to vote their shares through the execution of
an action by written consent in lieu of a meeting of stockholders: (i) in favor
of (A) the adoption of the Conversion Agreement and approval of the W. P. Carey
Conversion, and each of the actions contemplated by the Conversion Agreement and
(B) the adoption of the Merger Agreement and approval of the Merger, and each of
the actions contemplated by the Merger Agreement, at every meeting (or in
connection with any action by written consent) of the stockholders of W. P.
Carey or NewCo REIT, as applicable, at which such matters are considered and at
every adjournment or postponement thereof; and (ii) against (A) any W. P. Carey
Competing Transaction, (B) any action, proposal, transaction or agreement which
could reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of W. P. Carey
or NewCo REIT under the Conversion Agreement or the Merger Agreement, as
applicable, or of Stockholder under this Agreement and (C) any action, proposal,
transaction or agreement that could reasonably be expected to impede, interfere
with, delay, discourage, adversely affect or inhibit the timely consummation of
the Transactions or the fulfillment of W. P. Carey’s, NewCo REIT’s or Merger
Sub’s

 

- 3 -



--------------------------------------------------------------------------------

  conditions under the Conversion Agreement or the Merger Agreement, as
applicable, or change in any manner the voting rights of any class of shares of
W. P. Carey or NewCo REIT (in each case, including any amendments to the W. P.
Carey LLC Agreement, W. P. Carey Bylaws, NewCo REIT Charter or NewCo REIT
Bylaws).

 

  (b) Each Stockholder hereby appoints W. P. Carey and any designee of W. P.
Carey, and each of them individually, its proxies and attorneys-in-fact, with
full power of substitution and resubstitution, to vote or act by written consent
during the term of this Agreement with respect to its Shares in accordance with
Section 4(a) in the event that either (i) such Stockholder breaches any of its
obligations under this Agreement, or (ii) such Stockholder fails to vote or act
by written consent with respect to its Shares in accordance with Section 4(a)
prior to or at the meeting of the stockholders of W. P. Carey or NewCo REIT, as
applicable, at which the matters described in Section 4(a) are considered or the
last date by which written consents with respect to such matters are required to
be delivered in order to be effective. This proxy and power of attorney is given
to secure the performance of the duties of each Stockholder under this
Agreement. Each Stockholder shall take such further action or execute such other
instruments as may be necessary to effectuate the intent of this proxy. This
proxy and power of attorney granted by each Stockholder shall be irrevocable
during the term of this Agreement, shall be deemed to be coupled with an
interest sufficient in law to support an irrevocable proxy and shall revoke any
and all prior proxies granted by any Stockholder with respect to its Shares. The
power of attorney granted by each Stockholder herein is a durable power of
attorney and shall survive the dissolution or bankruptcy of such Stockholder.
The proxy and power of attorney granted hereunder shall terminate upon the
termination of this Agreement.

 

5. No Voting Trusts or Other Arrangement.

Each Stockholder agrees that such Stockholder will not, and will not permit any
entity under such Stockholder’s control to, deposit any of its Shares in a
voting trust, grant any proxies with respect to its Shares or subject any of its
Shares to any arrangement with respect to the voting of its Shares other than
agreements entered into with W. P. Carey without the prior written consent of W.
P. Carey.

 

6. Transfer and Encumbrance.

Each Stockholder agrees that during the term of this Agreement, such Stockholder
will not, directly or indirectly, transfer, sell, offer, exchange, assign,
pledge or otherwise dispose of or encumber (“Transfer”) any of its Shares or
enter into any contract, option or other agreement with respect to, or consent
to, a Transfer of, any of its Shares or such Stockholder’s voting or economic
interest therein, other than with respect to (i) the Share Repurchase, (ii) a
pledge to a commercial bank in connection with a loan transaction, (iii) sales
pursuant to Rule 144 under the Securities Act of 1933, as amended, or any
successor provision of up to one percent (1%) of the outstanding shares of W. P.
Carey Listed Shares in any three (3) month period or (iv) Transfers of up to
7.9% of the outstanding W. P. Carey Listed Shares to any purchaser so long as
such

 

- 4 -



--------------------------------------------------------------------------------

purchaser agrees in writing (with the Company as a third party beneficiary of
such agreement) to vote such Transferred shares in accordance with this
Agreement. Any attempted Transfer of Shares or any interest therein in violation
of this Section 6 shall be null and void. This Section 6 shall not prohibit a
Transfer of Shares by the Estate to any beneficiaries of William Polk Carey in
accordance with Mr. Carey’s last will and testament; provided, that a Transfer
referred to in this sentence shall be permitted only if, as a precondition to
such Transfer, the transferee agrees in writing, reasonably satisfactory in form
and substance to W. P. Carey, to be bound by all of the terms of this Agreement.
Each Stockholder agrees that this Agreement and the obligations hereunder shall
attach to its Shares and shall be binding upon any person or entity to which
legal or beneficial ownership shall pass, whether by operation of law or
otherwise, including, without limitation, such Stockholder’s successors, heirs,
legal representatives, trustees, executors or assigns.

 

7. Additional Shares.

Each Stockholder agrees that all shares of Company Common Stock that such
Stockholder purchases, acquires the right to vote or otherwise acquires
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of after
the execution of this Agreement shall be subject to the terms of this Agreement
and shall constitute its Shares for all purposes of this Agreement.

 

8. Waiver of Appraisal and Dissenters’ Rights.

To the extent applicable, each Stockholder hereby waives, and agrees not to
assert or perfect, any rights of appraisal or rights to dissent from the
Transactions that it may have by virtue of ownership of its Shares.

 

9. Documentation, Information and Communication.

Each of the parties hereto (i) consents and authorizes each of the other parties
hereto to (A) publish and disclose in the Joint Proxy Statement/Prospectus, any
Current Report on Form 8-K and any other documents required to be filed with the
Securities and Exchange Commission or any regulatory authority in connection
with the Transactions, such party’s identity and ownership of its Shares and the
nature of its commitments, arrangements and understandings under this Agreement,
as applicable, and (B) file this Agreement as an exhibit to any required filing
with the Securities and Exchange Commission or any regulatory authority relating
to the Transactions and (ii) agrees promptly to give to each of the other
parties hereto any information that such party may reasonably require for the
preparation of any such disclosure documents. Each party hereto agrees to
promptly notify each of the other parties hereto of any required corrections
with respect to any information supplied by it specifically for use in any
disclosure document, if and to the extent that any shall become false or
misleading in any material respect.

 

10. Termination.

This Agreement shall terminate upon the earliest to occur of (i) the Effective
Time, (ii) the date on which the Merger Agreement is terminated in accordance
with its terms, (iii) the date of any material modification, waiver or amendment
of the Conversion Agreement and/or the Merger Agreement, each as in effect on
the date hereof, including without limitation the charter

 

- 5 -



--------------------------------------------------------------------------------

and bylaws of NewCo REIT attached as an exhibit to Amendment No. 3 to Form S-4
filed on June 28, 2012, that (A) adversely affects the Stockholders and
(B) requires the resolicitation of proxies or the dissemination of any
supplement or amendment to the Joint Proxy Statement/Prospectus to
securityholders, and (iv) the failure by the Company to consummate a Repurchase
in connection with the exercise of the First Sale Option (as defined in the
Purchase Agreement) in accordance with and subject to the terms of the Purchase
Agreement.

 

11. Specific Performance.

Each party hereto acknowledges that it will be impossible to measure in money
the damage to the other party if a party hereto fails to comply with any of the
obligations imposed by this Agreement, that every such obligation is material
and that, in the event of any such failure, the other party will not have an
adequate remedy at law or damages. Accordingly, each party hereto agrees that
injunctive relief or other equitable remedy, in addition to remedies at law or
damages, is the appropriate remedy for any such failure and will not oppose the
seeking of such relief on the basis that the other party has an adequate remedy
at law. Each party hereto agrees that it will not seek, and agrees to waive any
requirement for, the securing or posting of a bond in connection with the other
party’s seeking or obtaining such equitable relief.

 

12. Entire Agreement.

This Agreement, together with the Share Purchase Agreement and the Registration
Rights Agreement, constitutes the entire agreement between the parties with
respect to the subject matter hereof, and supersedes all prior agreements,
written or oral, between the parties hereto with respect to the subject matter
hereof. This Agreement may not be amended or supplemented, and no provisions
hereof may be modified or waived, except by an instrument in writing signed by
all of the parties hereto. No waiver of any provisions hereof by any of the
parties hereto shall be deemed a waiver of any other provisions hereof by such
party, nor shall any such waiver be deemed a continuing waiver of any provision
hereof by such party.

 

13. Notices.

All notices and other communications hereunder shall be in writing and shall be
deemed given when mailed, delivered personally, telecopied (which is confirmed)
or sent by an overnight courier service, such as Federal Express, to the parties
at the following addresses (or at such other address for a party as shall be
specified by such party by like notice):

If to W. P. Carey, NewCo REIT or Merger Sub, to:

W. P. Carey & Co. LLC

50 Rockefeller Plaza

New York, New York 10020

Attn: Chief Executive Officers and Chief Financial Officer

Fax: (212) 492-8922

 

- 6 -



--------------------------------------------------------------------------------

with a copy to:

W. P. Carey & Co. LLC

50 Rockefeller Plaza

New York, New York 10020

Attn: Paul Marcotrigiano, Esq.

Fax: (212) 492-8922

with a further copy to:

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, New York 10020

Attn: Christopher P. Giordano, Esq.

Fax: (212) 884-8522

If to the Stockholders, to the address or facsimile number set forth for each
Stockholder on the signature page hereof.

with a copy to:

Milbank, Tweed, Hadley & McCloy LLP

1 Chase Manhattan Plaza

New York, New York 10005

Fax: (212) 530-5219

Attn: James S. Sligar, Esq.

          Charles J. Conroy, Esq.

 

14. Miscellaneous.

 

  (a) This Agreement and all disputes hereunder shall be governed by the laws of
the State of New York, without giving effect to the conflicts of law principles
thereof.

 

  (b) Each party hereto hereby irrevocably and unconditionally (i) consents to
the submission to the exclusive jurisdiction of the courts of the State of New
York and of the United States of America located in the County of New York in
the State of New York (or any appeals court thereof), for any action, claim,
complaint, investigation, petition, suit or other proceeding, whether civil or
criminal, in law or equity, or by or before any governmental authority
(“Actions”) arising out of or relating to the transactions contemplated hereby,
this Agreement or the breach, termination or validity thereof, (ii) agrees not
to commence any Action relating to the transactions contemplated hereby or this
Agreement except in such courts and in accordance with the provisions of this
Agreement, (iii) agrees that service of any process, summons, notice, or
document by U.S. registered mail or as otherwise provided in this Agreement
shall be effective service of process for any Action brought in any such court,
(iv) waives any objection to the laying of venue of any Action arising out of
this Agreement or the transactions contemplated hereby in the courts of the
State of New York and of the United States of America located in the County of
New York in the State of New York (or any appeals courts thereof) and (v) agrees
not to plead or claim in any such court that any such Action brought in any such
court has been brought in an inconvenient forum.

 

- 7 -



--------------------------------------------------------------------------------

  (c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 14(C).

 

  (d) If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

  (e) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument, and such execution may be done by original signature or
by email of a PDF document (with confirmation of transmission).

 

  (f) Each party hereto shall execute and deliver such additional documents as
may be necessary or desirable to effect the transactions contemplated by this
Agreement.

 

  (g) All Section headings herein are for convenience of reference only and are
not part of this Agreement, and no construction or reference shall be derived
therefrom.

 

  (h) None of the parties to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
parties hereto, except that each of W. P. Carey and NewCo REIT may assign, in
its sole discretion, all or any of its rights, interests and obligations
hereunder to any of its Affiliates, but no such assignment shall relieve W. P.
Carey or NewCo REIT of its obligations hereunder. Any assignment contrary to the
provisions of this Section 14(h) shall be null and void.

[SIGNATURE PAGE FOLLOWS]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

W. P. CAREY & CO. LLC

By:

 

/s/ Mark J. DeCesaris

 

Name: Mark J. DeCesaris

Title: Chief Financial Officer

W. P. CAREY INC.

By:

 

/s/ Trevor P. Bond

 

Name: Trevor P. Bond

Title: Chief Executive Officer

[Signature Page – Voting Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER:

THE ESTATE OF WILLIAM POLK CAREY

By:  

/s/ Francis J. Carey

 

Name:

 

Francis J. Carey, as executor of the

Estate of William Polk Carey

By:  

/s/ Jan Kärst

 

Name:

 

Jan Kärst, as executor of the

Estate of William Polk Carey

Number of Shares of Company Common Stock:1 4,551,435

Number of Options Beneficially Owned as of the Date of this Agreement: 20,084

Number of Other Rights Beneficially Owned as of the Date of this Agreement:
36,800 PSU Grants

Street Address: c/o Jan Kärst 40 Sawmill Lane

City/State/Zip Code: Greenwich, CT 06830

Fax:

STOCKHOLDER:

W. P. CAREY & CO., INC.

By:  

/s/ Francis J. Carey

  Name:  

Francis J. Carey, as a Director of

W. P. Carey & Co., Inc.

By:  

/s/ Jan Kärst

 

Name:

 

Jan Kärst, as a Director of

W. P. Carey & Co., Inc.

Number of Shares of Company Common Stock:2 7,114,735

Number of Options Beneficially Owned as of the Date of this Agreement: None.

Number of Other Rights Beneficially Owned as of the Date of this Agreement:
None.

Street Address: 50 Rockefeller Plaza

City/State/Zip Code: New York, New York 10020

Fax:

 

1 

This amount represents the shares of W. P. Carey Listed Shares Beneficially
Owned by Stockholder as of the date of this Agreement, each of which shall be
converted into one share of NewCo Common Stock upon the effective time of the W.
P. Carey Conversion.

2 

This amount represents the shares of W. P. Carey Listed Shares Owned by
Stockholder as of the date of this Agreement, each of which shall be converted
into one share of NewCo Common Stock upon the effective time of the W. P. Carey
Conversion.

[Signature Page – Voting Agreement]



--------------------------------------------------------------------------------

Schedule 2(a)

Encumbrances

The Estate of William Polk Carey has pledged approximately 749,670 W. P. Carey
Listed Shares to Morgan Stanley in connection with a $10 million line of credit.